  8:20-cv-00131-RGK-PRSE Doc # 12 Filed: 10/08/20 Page 1 of 2 - Page ID # 82




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

HOWARD W. FIELDS 2ND,

                    Plaintiff,                               8:20CV131

       vs.
                                                         MEMORANDUM
DOUGLAS COUNTY CORRECTIONS,                               AND ORDER
ASHLEY HAMILTON, Corrections
Officer II; NEMANJA VIDAKOVIC,
Corrections Officer; and OTTE,
Corrections Officer II;

                    Defendants.


      This matter is before the court on its own motion.

      According to the publicly available record of inmates in the custody of the
Nebraska Department of Correctional Services,1 Plaintiff was released from custody
on September 17, 2020. Plaintiff has an obligation to keep the court informed of his
current address at all times. See NEGenR 1.3(e) and (g) (requiring pro se parties to
adhere to local rules and inform the court of address changes within 30 days). This
case cannot be prosecuted in this court if Plaintiff’s whereabouts remain unknown.

       Also, because Plaintiff is no longer in custody, he must now file a new
application for leave to proceed in forma pauperis if he wishes to continue pursuing
this case in forma pauperis. Plaintiff may, in the alternative, pay the court’s $400.00
filing and administrative fees.


      1
        See https://dcs-inmatesearch.ne.gov/Corrections/COR_input.html; see also
Stutzka v. McCarville, 420 F.3d 757, 760 n.2 (8th Cir. 2005) (court may take judicial
notice of judicial opinions and public records).
  8:20-cv-00131-RGK-PRSE Doc # 12 Filed: 10/08/20 Page 2 of 2 - Page ID # 83




      IT IS THEREFORE ORDERED:

       1.     Plaintiff must update his address within 30 days. Failure to do so will
result in dismissal of this action without further notice to Plaintiff.

      2.      Plaintiff must either file a new request for leave to proceed in forma
pauperis or pay the court’s $400.00 filing and administrative fees within 30 days.
Failure to take either action will result in dismissal of this matter without further
notice to Plaintiff.

      3.     The Clerk of Court is directed to send to Plaintiff a copy of this order
and the Form AO 240, “Application to Proceed Without Prepayment of Fees and
Affidavit” to the address on file with the court.

       4.     The Clerk of Court is directed to set a pro se case management deadline
with the following text: November 7, 2020: deadline for Plaintiff to update address;
deadline for Plaintiff to file new IFP application or pay filing fee.

      Dated this 8th day of October, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




                                          2
